                    UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                         MARSHALL DIVISION


OYSTER OPTICS, LLC.,

                 Plaintiff,             Case No. 2:20-cv-00211-JRG

           v.

CISCO SYSTEMS, INC.,                    JURY TRIAL DEMANDED

                 Defendant.




                        JOINT CLAIM CONSTRUCTION CHART




                                    1
       Pursuant to Patent Rule 4-5(d) and the Court’s Docket Control Order, Plaintiff Oyster

Optics, LLC (“Oyster”) and Defendant Cisco Systems, Inc. (“Cisco”) respectfully submit the Joint

Claim Construction Chart attached as Exhibit A.




 Dated: April 9, 2021                              Respectfully submitted,

                                                   OYSTER OPTICS, LLC

                                                   By: /s/ Reza Mirzaie
                                                   Marc A. Fenster (CA SBN 181067)
                                                   E-mail: mfenster@raklaw.com
                                                   Reza Mirzaie (CA SBN 246953)
                                                   E-mail: rmirzaie@raklaw.com
                                                   Paul A. Kroeger (CA SBN 229074)
                                                   Email: pkroeger@raklaw.com
                                                   Neil A. Rubin, CA SBN 250761
                                                   Email: nrubin@raklaw.com
                                                   RUSS, AUGUST & KABAT
                                                   12424 Wilshire Boulevard, 12th Floor
                                                   Los Angeles, CA 90025
                                                   Telephone:     310/826-7474
                                                   Facsimile:     310/826-6991


                                                   T. John Ward, Jr. (TX SBN 00794818)
                                                   E-mail: jw@wsfirm.com
                                                   Claire Abernathy Henry (TX SBN 24053063)
                                                   E-mail: claire@wsfirm.com
                                                   Andrea L. Fair (TX SBN 24078488)
                                                   E-mail: andrea@wsfirm.com
                                                   WARD, SMITH & HILL, PLLC
                                                   P.O. Box 13231
                                                   Longview, Texas 75601
                                                   Tele: 903/757-6400
                                                   Facsimile 903/757-2323

                                                   Attorneys for Plaintiff
                                                   OYSTER OPTICS, LLC


                                               2
By: /s/ Eric H. Findlay
    Eric H. Findlay (State Bar No. 00789886)
    Brian Craft (State Bar No. 04972020)
    Findlay Craft PC
    102 N College Avenue, Suite 900
    Tyler, TX 75702
    903/534-1100
    Fax: 903/534-1137
    Email: efindlay@findlaycraft.com
    Email: bcraft@findlaycraft.com

    Louis Norwood Jameson
    Matthew Christopher Gaudet
    John R Gibson
    Duane Morris LLP
    1075 Peachtree Street, NE Suite 2000
    Atlanta, GA 30309-3929
    404/253-6915
    Fax: 404/253-6901
    Email: wjameson@duanemorris.com
    Email: mcgaudet@duanemorris.com
    Email: jrgibson@duanemorris.com

    John Matthew Baird
    Duane Morris LLP
    505 9th Street, NW, Suite 1000
    Washington, DC 20004-2166
    202/776-7819
    Fax: 202/776-7801
    Email: jmbaird@duanemorris.com

    Joshua B. Long
    jblong@duanemorris.com
    DUANE MORRIS LLP
    1330 Post Oak Blvd., Ste. 800
    Houston, TX 77056
    Telephone: 713.402.3910
    Facsimile: 713.513.5761

    Attorneys for Defendant
    CISCO SYSTEMS, INC.
                                 CERTIFICATE OF SERVICE


       I hereby certify that the counsel of record who are deemed to have consented to electronic
service are being served on April 9, 2021, with a copy of this document via the Court’s CM/ECF
system per Local Rule CV-5(a)(3). Any other counsel of record will be served by electronic mail,
facsimile transmission and/or first class mail on this same date.



                                                                    /s/ Reza Mirzaie
                                                                       Reza Mirzaie




                                                 4
